         Case 1:18-cv-04805-NRB Document 91 Filed 03/02/21 Page 1 of 1

                LAW OFFICE OF KEITH SZCZEPANSKI
                    38-17 52nd Street, 3rd Floor, Sunnyside, New York 11104
                         (917) 586-6493; keith@keithszczepanski.com

March 1, 2021
                                                          Application granted.
VIAECF

Honorable Naomi Reice Buchwald
United States District Court
Southern District of New York                             Dated: New York, New York
500 Pearl Street                                                 March 2, 2021
New York, NY 10007
Re:    Rodriguez v. City ofNew York et al., No. 18-cv-4805 (NRB)
Dear Judge Buchwald:
        This office represents plaintiff Giovanni Rodriguez in the above-referenced matter. I write,
with consent of defendants' counsel and in accordance with Rule lE of Your Honor's individual
practices, to respectfully request an extension of time to refile plaintiffs Second Amended
Complaint ("SAC"). This is the plaintiffs first request for an extension to refile his SAC.

        Briefly, on February 19, 2021, the Court filed a Memorandum and Order, granting in part
and denying in part plaintiffs motion to amend his Amended Complaint. ECF Doc. No. 87. The
Court gave plaintiff seven days to file his SAC. Plaintiff complied with the Court's Order. ECF
Doc. No. 88. On the afternoon of February 26, a notice of deficient pleading was posted to the case
docket. See Exhibit 1. In short, the SAC was deemed deficient because, unlike the previous
complaints, the SAC's caption contained defendant Solomon's first name. I had a question
regarding the deficient pleading notice, but, due to a family emergency, was unable to speak with
an ECF Help Desk representative during business hours on February 26, which was a Friday. When
I spoke with a Help Desk representative on the next business day, today, I was informed that in
order to correct the deficiency I had to either: (1) remove defendant Solomon's first name from
the caption and select the party previously entered into the ECF system; or (2) keep the SAC's
caption as previously filed and add "Bernard Solomon" as a new party when filing the amended
pleading. However, I was instructed that either option would require permission from the Court
because, although the SAC was filed within the time provided by the Court, the corrected
document would be filed after the deadline.

      Thus, plaintiff respectfully requests permission for an extension to file the corrected SAC,
in compliance with the ECF help desk's instructions. The revised SAC can be filed immediately.
We appreciate your Honor's continued attention to this matter.


                                                     Respectfully submitted,
                                                     Isl Keith Szczepanski

cc:    All Counsel of Record (via ECF)
